UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2011 Commission File Number:001-162171 NORDIC AMERICAN TANKERS LIMITED (Translation of registrant's name into English) LOM Building, 27 Reid Street, Hamilton, HM 11, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a press release of Nordic American Tankers Limited (the "Company"), dated August 8, 2011, announcing the Company's dividend and earnings information for the second quarter of 2011. The section of this Report on Form 6-K containing the Company's condensed statements of operation, condensed balance sheets, condensed statements of cash flow and reconciliation of non-GAAP financial mattersis hereby incorporated by reference into the Company's Registration Statement on Form F-3 ASR (Registration No. 333-162171) filed on September 28, 2009 and Form F-3ASR (Registration No. 333-158212) filed on March 26, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORDIC AMERICAN TANKERS LIMITED (registrant) Dated:August 8, 2011 By: /s/ Herbjørn Hansson Herbjørn Hansson Chairman, Chief Executive Officer and President Exhibit 1 Nordic American Tanker's 2Q2011 Report. Dividend in 2Q2011 the same as in 1Q2011. The Company Announces Dividend for the 56th Consecutive Quarter. Hamilton, Bermuda, August 8, 2011 Nordic American Tankers Limited ("NAT" or "the Company") today announced that the Company has declared a dividend of $0.30 per share for 2Q2011which is the same as for 1Q2011. The relative position of the Company improved in 2Q2011 compared with many of its competitors. NAT is in a very strong financial position and must be differentiated from shipping companies with weak balance sheets. These levered companies are unable to maintain their dividend payments in the weak market which prevailed during 2Q2011. Furthermore, NAT has a large credit facility available as explained later in this report. NAT is firmly committed to protecting its underlying earnings and dividend potential. The Company will pay the dividend on or about August 31st, 2011 to shareholders of record as of August 19th, 2011. Starting in the fall of 1997, when NAT acquired its first three vessels, the company has paid a quarterly dividend for 56 consecutive quarters. Including the dividend for 2Q2011, the total dividend payment over this period amounts to $42.44 per share. During the fourth quarter of 2010 our operating fleet stood at 15 vessels. By the end of October this year the Company expects to have 19 trading vessels, bolstering our earnings and dividend capacity following this expansion. Our fleet will include two newbuildings from Samsung Shipyard in Korea, one to be delivered in August and the second in October. Both newbuildings are fully financed.The Company remains committed to its strategy of accretive growth through acquisitions and a strong balance sheet. This disciplined approach is particularly important in a soft market. Key points to consider: · We will maintain our dividend payout policy. The Board has declared a dividend of $0.30 per share for 2Q2011, the same as for 1Q2011. · Earnings per share in 2Q2011 were -$0.21 compared with -$0.15 in 1Q2011. It should be noted that the operating cashflow of the Company is positive in this weak market. Operating cash flow was $7.7m in 2Q2011 compared with $10.6m in 1Q2011. · In 2Q2011 the total off hire (out of service) was 10 days for the entire trading fleet – an excellent performance as nine out of the 10 days were planned offhire. · We continue to focus on cost efficiency - both in administration and onboard our vessels. The average daily operating costs per vessel were lower in 2Q2011 than the average in 2010. · The Company does not engage in any type of derivatives. · The piracy situation in the Gulf of Aden and in the Indian Ocean concerns us. The Company is taking measures to safeguard crew and assets. · The spot market for Suezmax tankers has softened this year.Going forward, rates may change quickly and unexpectedly. Dividend Capacity The Company will continue to keep a strong balance sheet with little net debt. The Company is also in a good position to take advantage of strong shipping markets, which will quickly translate into increased dividend payouts. Below is a chart indicating the annual dividend capacity based on a fleet of 20 vessels and 24 vessels at different spot market rates and today's sharecount. The above is based on 355 income days per vessel per year. The net debt would be about $7m per vessel with a cash break-even level of $11,300 per day per vessel for a 20 vessel fleet. The graph shows the substantial dividend capacity of NAT. Prices for second hand tankers have softened.Should this trend continue, we will be in a position to buy additional vessels at advantageous prices when the time is right. Such acquisitions would increase the dividend capacity of the Company. It is a prerequisite for any expansion of the fleet that the dividend and earnings capacity per share increase. R.S. Platou Economic Research a.s. reports that during seven of the last 11 years, up to the end of 2Q2011, tanker rates have averaged about $40,000 per day per vessel or more.This is reflected in the graph shown later in this report. As a matter of policy the Company does not attempt to predict future spot rates. Our primary objective is to enhance total return[1]for our shareholders, including maximizing our quarterly dividend. Financial Information The Board has declared a dividend of $0.30 per share in respect of 2Q2011 to shareholders of record as of August 19, 2011 which is the same as for 1Q2011. The average number of shares outstanding for the second quarter of 2011 was 47,160,298 Earnings per share in 2Q2011 were -$0.21 per share compared to -$0.15 per share in 1Q2011. In 2Q2011 the general and administrative items include non-cash charges of $1.1m or $0.02 per share related to share based compensation (as communicated in our 4Q2010 report) and pension costs. The Company's operating cash flow[2] was $7.7m for 2Q2011, compared with $10.6m for 1Q2011. [1] Total Return is defined as stock price plus dividends, assumingdividends are reinvested in the stock [2]Operating cash flow is a non-GAAP number.Please see later in this announcement for a reconciliation of operating cash flow to income from vessel operations. We continue to concentrate on keeping our vessel operating costs low, while always maintaining our commitment to safe vessel operations. As we expand our fleet, we do not anticipate our administrative costs to rise at the same rate as our expansion. We especially focus on the cost synergies of operating a homogenous fleet that consists of suezmaxes only. As a general guideline, NAT does not accumulate cash in the Company as all generated cash after expenses is paid as dividend to shareholders. NAT has a low cash break-even level. The breakeven rate is the amount of average daily revenue our vessels would need to earn in the spot tanker market in order to cover our vessel operating expenses, general and administrative expenses, interest expense and other financial charges. At the time of this report, the Company has net debt of $15.3m for the whole fleet ($0.9m per vessel) and has a revolving credit facility of $500m of which $95m has been drawn. The $500m credit facility, which matures in September 2013, is not subject to reduction by the lenders and there is no obligation to repay principal during the term of the facility. The Company pays interest only on drawn amounts and a commitment fee for undrawn amounts.We believe the Company is an attractive borrower in the eyes of the banks. The tightened terms of commercial bank financing and higher margins on shipping loans are challenging for shipping companies that are highly leveraged. By having little net debt, NAT is better positioned to navigate the financial seas, as we believe this is in the best interests of our shareholders. The table below gives the quarterly and the annual dividend cash payments for the past 14 years. The dividends are essentially based on operating cashflow in the preceding quarter – i.e. the table shows the dividend paid each quarter. The Company did not take delivery of a newbuilding (Nordic Galaxy) in August 2010 as it was not in a deliverable condition. The arbitration process has begun and is now expected to be finished during the autumn of 2011. The outcome of the arbitration will not affect the dividend going forward. At the Annual General Meeting June 1, 2011, the bye-laws of the Company were changed to make them more up to date. For further details on our financial position for 2Q2011, 1Q2011 and 2Q2010, please see later in this release. Corporate Governance/Conflict of Interests In the fall of 2010 the New York Stock Exchange Commission presented its final report on corporate governance. The Commission achieved consensus on 10 core principles. These principles include a) building long-term sustainable growth in shareholder value for the corporation as the board's fundamental objective, b) the critical role of management in establishing proper corporate governance, c) good corporate governance should be integrated with the company's business strategy and objectives and d) transparency for corporations and investors, sound disclosure policies and communication beyond disclosure. We believe the principles presented are essential elements of good corporate governance and the Company is in compliance with these principles. It is vital for NAT to ensure that there is no conflict of interests among shareholders, management, affiliates and related parties.Interests must be aligned.We will work to ensure that transactions with affiliates and/or related parties are transparent. The Fleet The Company has a fleet of 19 vessels including 2 newbuildings. By way of comparison, in the autumn of 2004, the Company had three vessels; at the end of 2005 the Company had eight vessels; and at the end of 2006 the Company had 12 vessels. At the end of 2009 and 2010 we had 15 vessels in operation.In the autumn of 2011 the Company expects to have 19 vessels in operation. Please see the fleet list below. We expect that the expansion process will continue and that more vessels will be added to our fleet. Vessel
